 1                                                                       Hon. Richard A. Jones

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7
     UNITED STATES OF AMERICA,                     No. CR18-049RAJ
 8
                               Plaintiff,          ORDER DENYING DEFENDANT
 9                                                 WOODBERRY’S RENEWED MOTION
            v.                                     FOR JUDGMENT OF ACQUITTAL
10

11   ERIC HENRY WOODBERRY,

12                             Defendant.

13
            THIS MATTER has come before the Court upon Defendant Eric Henry
14
     Woodberry’s Renewed Motion for Judgment of Acquittal (Dkt. #179). Having
15   considered the motion, the files and pleadings herein, and being fully advised,
16          IT IS ORDERED that Defendant Eric Henry Woodberry’s Renewed Motion for

17   Judgment of Acquittal (Dkt. #179) is DENIED.
            DATED this 2nd day of July, 2019.
18

19

20
                                                         A
                                                         The Honorable Richard A. Jones
                                                         United States District Judge
21

22

23

24   ORDER DENYING DEFENDANT WOODBERRY’S
     RENEWED MOTION FOR JUDGMENT
     OF ACQUITTAL – 1
